 In the Matter Of MICHIGAN GAS' AND ELECTRIC COMPANYandFEDERALLOCAL UNION 23191, AFFILIATED WITH THE A. F. OF L.Case No. R-4579.-Decided December 28, 1942Jurisdiction:gas and electric utility industry.,Investigation and Certification of Representatives:existence of question : re-fusalto accord recognition because appropriateness of unit was questioned;electionnecessary.Unit Appropriate for Collective Bargaining:all employees, including workingforemen at one plant within a geographic division, excluding clerical and man-agerial employees.Mr. Wilbur N. Burns,of Niles, Mich., for the Company.Mr. J. N. Cummings,of Detroit, Mich., for the Union. 'Mr. David V. Easton,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by Federal Local Union 23191, affiliatedwith the A. F. of L., herein called the Union, alleging that a questionaffecting commerce had arisen concerning the representation of em-ployees of Michigan Gas and Electric Company, at its Holland, Michi=gan, plant, herein called the Company, the National Labor RelationsBoard provided for an appropriate hearing upon due notice beforeHarold- A. 'Cranefield,_ Trial Examiner.Said hearing was held atHolland, Michigan, on November 23, 1942.The Company and theUnion appeared, participated, and were afforded full opportunity tobe heard, to, examine and cross-examine witnesses, and to introduceevidence bearing on the issues.The Trial Examiner's rulings made atthe hearing are free from prejudicial error and are hereby affirmed.On November 30, 1942, the Company filed a brief, which the Boardhas considered.Upon the entire record in the case, the Boardmakesthe following :46 N. L.R. B., No. 57.443 444DECISIONS OF NATIONAL LABOR RELATIONS BOARDFINDINGS OF FACTI.THE BUSINESS OF THE COMPANYMichigan Gas and Electric Company is a Michigan public utilitycorporation engaged in the production, purchase, transmission, dis-tribution,'and sale of electric energy and fuel gas for domestic, com-mercial, and industrial uses.The Company operates in two widelyseparated areas of Michigan, called, respectively, the Northern andthe Southern Division.The Holland plant, which is here involved,is located within the Southern Division.All the sales of the Companyare to consumers in the State of Michigan and amount to approximately$1,000,000 gross annually.About 50 percent of the electric energy dis-tributed by the Company is generated in the State of Indiana andbought by the Company and transmitted to its own distributing pointswithin the State of Michigan.The value of the electric energy-pur-chased from concerns in the State of Indiana amounts to about $125,000annually> In the ordinary course ofbusiness, the Company regularlypurchases materials in substantial amounts from points outside theState of Michigan.The Company purchases fuel gas to the value ofapproximately $60,000 fr`om points outside the State of Michigan, andbrings it into the State of Michigan for distribution.The Hollandoffice of the Company is engaged solely in gas operations within theState of Michigan.The Company admits that it is engaged in inter-state commerce if the operations of the entire Southern Division areconsidered; it denies that it is engaged in interstate commerce if theoperations of the Holland office only are considered.We find thatthe Company is engaged in commerce within the meaning of the NTa-tional Labor Relations Act.II.THE ORGANIZATION INVOLVEDFederal Local Union 23191, is a labor organization affiliated withthe American Federation of Labor, admittingtomembership em-ployees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONAt the hearing, the Company stipulated that it is unwilling to accordexclusive recognition to the Union, on the ground that the unit pro-posed by the Union was not appropriate.A statement of the Regional Director, introduced in evidence at thehearing, indicates that the Union representsa substantial number ofemployees in the unit hereinafter found appropriate.''The Regional Director reportedthat the Unionsubmitted 15 application cards, allbearing apparently genuine signatures and that 11 of the cards bear the names of personson the Company's pay roll of October 22, 1942. which contained the names of 17 personain the alleged appropriate unit. MICHIGAN GAS AND- ELECTRIC COMPANY445We find that a question affecting commerce has arisen concerning therepresentation of employees of the Company, within the meaning ofSection 9 (c) and Section 2 (6) and, (7) of the Act.IV. THE APPROPRIATE UNITThe Union seeks a unit comprised of all employees of the Companyemployed at its plant in Holland, Michigan, excluding clerical andsupervisory employees.The Company, contends that,the proper unitis one which would include all employees of the Company in its South-ern Division engaged in gas and electric operations or, in the alterna-tive, all employees of the Southern Division engaged in gas operations.-In support of its contention, the Company points to the fact thatthe Southern Division is administered as a whole from a central point;and that since rates of pay and working conditions throughout theSouthern- Division are substantially the same, any change in onelocality would greatly affect the others.On the other hand, the recordshows that the Holland plant is separated by a considerable distancefrom other plants in the Southern Division of the Company; that theemployees of the Holland plant are engaged solely in gas operationsand service only Holland and the vicinity; and that there are virtuallyno interchanges of personnel between the Holland and other plants inthe Southern Division.2The'Union further contends that because ofthe distances involved, it could `not adequately conduct its operationsand meetings if the unit were more inclusive. In view of these facts,and since organization has been confined to employees of the Companyat the Holland, Michigan, plant, who have attempted to bargain col-lectively with the Company as a group, we are of the opinion that theHolland plant employees constitute an appropriate unit.The Union desires that the two working foremen at the Hollandplant be included' within the appropriate unit.The Company doesnot oppose their inclusion.The evidence discloses that the workingforemen are paid on an hourly basis in common with other employees.Only the manager has authority to hire or suspend employees.Weshall include the working foremen in the unit.We find, therefore, that all employees of the Company, includingworking foremen, at its Holland, Michigan, plant, excluding clericaland managerial employees, constitute a' unit appropriate for the pur-poses of collective bargaining within the meaning of Section 9 (b) ofthe Act.V.THE DETERMINATION OF REPRESENTATIVES,We shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among employees2 The evidence disclosed that with the exception of one serviceman, all interchanges ofpersonnelconcerned supervisoryemployees. 446DECISIONSOF NATIONALLABOR RELATIONS BOARD .of the Company, in the appropriate unit who were employed duringthe pay-roll period immediately preceding the date of the Directionof Election herein, subject to the limitations and additions set-forth inthe Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National'Labor Relations Board by Section 9 (c) of the National Labor Rela-tions At, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it isherebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Michigan Gas andElectric Company, Holland, Michigan, an election by, secret ballotshall be conducted as early as possible but not later than thirty (30)days from the date of this Direction, under the direction and super-vision of the Regional Director for the Seventh Region, acting in thismatter 'as agent for the National Labor Relations Board, and subject,to Article III, Section 10, of said Rules and Regulations, among, theemployees in the unit found appropriate in Section IV, above, whowere employed during the pay-roll period immediately preceding thedate of this Direction, including employees who did not work duringsaid pay-roll period because they were ill or on vacation or temporarilylaid off, and including employees in the armed forces of the UnitedStates who present themselves in person at the polls, but excludingthose employees who have since quit or been discharged for cause, todetermine whether or not they desire to be represented by -FederalLocal Union 23191, affiliated with the American Federation of Labor,for thepurposes of collective bargaining.